Citation Nr: 0204337	
Decision Date: 05/10/02    Archive Date: 05/17/02

DOCKET NO.  96-10 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  




REPRESENTATION

Appellant represented by:	The American Legion






WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from April 1942 to June 
1945.  He died in June 1995; the appellant is his surviving 
spouse.  

This matter comes to the Board of Veterans' Appeals on appeal 
from an August 1995 rating decision of the RO.  

Listed in the Statement of the Case and one Supplemental 
Statement of the Case was the issue of Chapter 35 education 
benefits.  

The appellant, however, never expressed disagreement with 
this issue, and, indeed, the issue was not certified on 
appeal.  Thus, this issue is not in appellate status.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The service-connected anxiety neurosis is shown as likely 
as not to have played a significant role in precipitating the 
veteran's fatal cardiopulmonary arrest.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the appellant, a 
service-connected disability contributed substantially and 
materially in producing the veteran's death.  38 U.S.C.A. 
§§ 1110, 1310, 5107, 7104 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.312 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000, which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

In light of the favorable decision hereinbelow, the Board 
finds that VA's duties pursuant to VCAA have essentially been 
fulfilled.  

The appellant seeks service connection for the cause of the 
veteran's death, alleging that his service-connected anxiety 
played a causal role in his fatal cardiopulmonary arrest.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The veteran died in June 1995.  The certificate of death 
shows that the cause of death was cardiopulmonary arrest.  It 
does not appear that an autopsy was done.  

At the time of death, service connection was established for 
the following disabilities:  status post transurethral 
resection of the prostate, evaluated as 40 percent disabling; 
anxiety neurosis, evaluated as 30 percent disabling; and 
urethral stricture, appendectomy scar, seborrheic keratosis 
and onychomycosis of the feet, and impotence, all of which 
were evaluated as noncompensably disabling.  

His combined service-connected disability evaluation was 
60 percent, and he was receiving special monthly compensation 
for the loss of use of a creative organ.  

The submitted George Washington University Medical Center 
records show that, in May 1995, the veteran underwent a 
tracheal resection with sternotomy incision.  This was to 
correct a partial tracheal occlusion secondary to an October 
1994 tracheostomy.  

In June 1995, the veteran underwent a bronchoscopy and 
esophagoscopy with dilatation of the esophagus.  William R. 
Hix, M.D., his surgeon, indicated that the veteran had 
developed significant bronchospasm following the procedure.  

In an August 1995 letter, Dr. Hix described the veteran's May 
1995 surgery and noted that, during the postoperative period, 
he had several episodes of cardiac arrhythmia as well as 
episodes of bronchospasm.  He opined that both conditions 
could have been aggravated by a hyperanxiety state.  

Dr. Hix also described the June 1995 surgery and noted that, 
following discharge, the veteran was continued on cardiac 
medications and was given an inhaler to help break up his 
bronchospasm.  Again, he opined that "a great deal of 
anxiety may have played a role in precipitating both the 
cardiac arrhythmia and the bronchospasm episodes."  

A September 1995 letter from Bernard Grand, M.D., indicates 
that the veteran "was justifiably concerned about his 
medical condition and quite anxious about his physical state 
which certainly did not make his clinical situation any 
better."  

A June 1999 opinion was received from a physician at the VA 
Medical Center in Washington.  The physician concurred with 
Dr. Hix that the veteran's cardiac arrhythmias and episodes 
of bronchospasm could have been aggravated by a hyperanxiety 
state.  

The VA physician noted, however, that, inasmuch as the cause 
of death was simply cardiopulmonary arrest (his heart stopped 
beating and he stopped breathing), he had no way of knowing 
whether the veteran's anxiety neurosis contributed to his 
death.  That is, he stated that he had no way of knowing what 
caused the veteran's death.  

In an August 2001 memorandum, Ann Marie Gordon, M.D., 
concurred with Dr. Hix that the veteran's cardiac arrhythmia 
and episodes of bronchospasm could have been exacerbated by a 
hyperanxiety state secondary to his anxiety neurosis.  She 
also noted that cardiac arrhythmia and bronchospasm can cause 
or contribute to cardiopulmonary arrest.  

Thus, Dr. Gordon concluded that it was as likely as not that 
the veteran's hyperanxiety state played a role in 
precipitating both the cardiac arrhythmia and the 
bronchospasm episodes, which in turn may have contributed to 
or resulted in cardiopulmonary arrest and death.  

The Board finds that the medical evidence in this case is in 
relative equipoise in showing that a service-connected 
disability was a contributory cause in producing the 
veteran's death.  Dr. Gordon and Dr. Hix both provided 
statements supporting the claim that the service-connected 
anxiety neurosis as likely as not played a role in producing 
the veteran's death.  Those statements are not contradicted 
by any other evidence.  

The VA physician essentially concluded that he could not 
provide an opinion either way.  The Board is particularly 
persuaded by the fact that Dr. Hix was the physician who 
signed the death certificate.  

Thus, by extending the benefit of the doubt to the appellant, 
service connection for the cause of the veteran's death is 
warranted.  



ORDER

Service connection for the cause of the veteran's death is 
granted.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

